DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-14 in the reply filed on 02/08/2022 is acknowledged.
Claims 1-10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claim status
Claims 1-15 are pending in the application. Claims 1-14 are presented on 08/08/2019. Claims 1-10 and 15 are withdrawn without traverse in responding to the restriction requirement. Claims 11-14 are hereby examined on the merits.

	Claim Objections

Claims 12-14 are objected to because of the following informalities: “A method according to claim 11” should read “The method according to claim 11”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Porzio US Patent No. 7,488,503 (cited in IDS, hereinafter referred to as ‘503) in view of Zasypkin US Patent Application Publication No. 2013/0243851 (hereinafter referred to as Zasypkin.
Regarding claims 11-12, ‘503 teaches a method of making aroma (e.g., flavor) encapsulation composition which exhibits controlled release functionality, the method comprising: 
-feeding a carbohydrate composition into a twin-screw extruder, wherein the carbohydrate composition comprising a first biopolymer capable of forming a thermoreversible gel at 25 °C or above (e.g., pectin, carrageenan, gellan gum or agar-agar), a second biopolymer capable of forming a glassy matrix upon drying (e.g., modified starch or gelatin), an aroma (e.g. a flavor such as essential oil and an aldehyde flavor) and water (column 5, line 16-18 and 52-67; column 6, line 1-20; column 9, line 50- column 10, line 6; column 15, line 47-51; column 9, line 40-41; Example 2); 
-maintaining the temperature of the extruder at 121 ºC (e.g., 250 ºF) (Example 2) so as to form an encapsulation composition;
-cooling the encapsulation composition at ambient temperature when it exists the extruder (column 17, line 50-55);
-grinding or pulverizing the encapsulation composition which will necessarily forms a food-grade powder.
‘503 as recited above teaches heating at 121 ºC followed by cooling the encapsulation composition at ambient temperature, thus the final temperature of the encapsulation composition is about room temperature which has passed through the gelation temperature of the first biopolymer such as pectin, but not the gelation temperature of the second biopolymer such as gelatin, and will therefore form a hydrogel co-gel.
‘503 is silent regarding drying the encapsulation composition.
In the same field of endeavor, Zasypkin teaches a method of making a flavor encapsulation composition by melt-extrusion comprising the step of mixing the matrix and the flavor, extruding, shaping, cooling and drying the extruded encapsulation composition before grinding ([0045-0048; 0010-0014; 0096]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘503 by including the step of drying the encapsulation composition with reasonably expectation of success, for the reason that the step of drying an extruded encapsulation composition that comprises a flavor is known to be suitable in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘503 in view of Zasypkin as applied to claim 11 above, and further in view of Cash US Patent Application Publication No. 2006/0240159 A1 (hereinafter referred to as Cash).
Regarding claim 13, ‘503 as recited above teaches mixing and heating the carbohydrate matrix and aroma, and cooling the encapsulation composition in ambient temperature. ‘503 additionally teaches that it is suitable to employ a quick cooling 
Cash teaches that food could be cooled rapidly by a tubular heat exchanger ([0007]).
Both ‘503 and Cash are directed to cooling food-related items. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘503 by passing the encapsulation composition in a tubular heat exchanger to cool  the encapsulation to ambient temperature with reasonable expectation of success, for the reason that where ‘503 teaches that the encapsulation composition could be alternatively cooled rapidly, Cash teaches that a tubular heat exchanger could be used to rapidly cool a food item.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ‘503 in view of Zasypkin as applied to claim 11 above, and further in view of Porzio EP1123660 A2 (cited in IDS, hereinafter referred to as Porzio).
Regarding claim 14, ‘503 in view of Zasypkin teaches what has been recited above but is silent regarding immersing the co-gel in a composition comprising a metal cation before dying.
In the same field of endeavor, Porzio teaches a method of making flavor encapsulation composition by melt-extrusion comprising the step of extruding the mixture that comprises a biopolymer such as pectin and a flavor, and further comprising adding a concentrated aqueous solution of calcium salt to the extruder for interacting with calcium reactive polymers ([0024; Example 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘503 by incorporating the step of feeding a concentrated aqueous solution of calcium salt to the extruder so as to interact with calcium reactive polymer such as pectin. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because the prior art has established that adding aqueous calcium salt solution to a calcium reactive matrix will facilitate the interaction between the polymer and the calcium salt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHANGQING LI/Examiner, Art Unit 1793